Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 1 of 7 PageID #:
                                    1267
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 2 of 7 PageID #:
                                    1268
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 3 of 7 PageID #:
                                    1269
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 4 of 7 PageID #:
                                    1270
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 5 of 7 PageID #:
                                    1271
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 6 of 7 PageID #:
                                    1272
Case 1:17-cv-00052-IMK-MJA Document 114-29 Filed 07/08/19 Page 7 of 7 PageID #:
                                    1273
